Title: To Thomas Jefferson from Madame de Colmare, 29 August 1787
From: Colmare, Madame de
To: Jefferson, Thomas


[Paris], 29 Aug. 1787. Has received TJ’s letter informing her that the value of paper money in America depends on the date on which it was received. The bill in her husband’s possession must have been received in the summer of 1779 because he left America in September of that year and never returned; therefore, even though the bill might not be worth more, it certainly would not be valued at less than the 73.₶ mentioned by TJ as its worth in 1780. In reply to TJ’s suggestion that she apply to the French consul in America, she has no acquaintance there to assist her and time does not permit this procedure; asks TJ to take charge of the bill and to advance her 73.₶, an amount which, though modest, is necessary to meet her obligations.
